DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17 2020 has been entered.
Receipt of Arguments/Remarks filed on September 17 2020 is acknowledged.  Claims 4, 6-10, 20 and 28 were/stand cancelled.   Claims 1, 15, 17, 21 and 25 were amended. Claims 1-3, 5, 11-19 and 21-27 are pending. Claims 2-3, 18-19 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (species), there being no allowable generic or linking claim. Election was made with traverse in the reply filed on September 4 2018. Accordingly, claims 1, 5, 11-17 and 21-25 are being examined on the merits herein.
In consideration of the amendment and in reconsideration of the prior office actions and responses thereto, rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejections
The amendments filed September 17 2020 have overcome the rejection of claim 15 under 35 USC 112b.  Claim 15 now depends from claim 1.
	The amendments filed September 17 2020 have overcome the rejection of claims 1, 5, 7-9, 11-17, 21-25 and 28 under 35 U.S.C. 103 as being unpatentable over Billy et al.  The instant claims have excluded bone tissue healing and Billy et al. expressly teaches bone tissue healing.  Therefore, Applicant’s arguments filed September 17 2020, specifically page 4 of the remarks (page 15-16 of the response) are persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the R9 and R10 groups" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically claim 1 does not include R9 and R10 groups.  Thus not only does the claim fail to provide antecedent basis, it becomes unclear where the Z group is supposed to be attached.  
Claims 17 and 22 as currently written is vague and indefinite.  The claim is reciting various different modes of administration.  However, there is not conjunction between the types of administration.  Thus, what is actually required is unclear.  Additional there is a wherein clause as the end and it isn’t clear if the claim encompasses one (or all OF the administration types (intravenous, nasal, etc.) at the same time as well as the period of injection of the eukaryotic cell.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites the monomers A may be identical are different are chosen from sugars or derivative thereof.  However, claim 5 depends from 1 which recites the A monomers are a glucose monomer.  Thus claim 5 is broader in scope than the claim in which it depends and does not further limit.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 11-17 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Barritault et al. (USPGPUB No. 20010021758, cited in the Office action mailed on 10/26/18) in view of Carpenter (WO 03101201, cited on PTO Form 1449) and Walter et al. (Circulation: Cardiovascular Interventions, 2011).
Applicant Claims
The instant application claims a method of using a pharmaceutical or dermatological composition as a medicament for at least one selected from the group consisting of gastric or digestive ulcers, skin wound lesions, diabetic ulcers, venous ulcers, ischemic ulcers, pressure sores and burns, joint and tendon lesions and digestive system tissue lesions, comprising: - administering a biocompatible polymer of general formula (I) below AaXxYy (I) in which: A represents a glucose monomer, X represents an R1COOR2 group, Y represents an R7SO3R8 group, in which: R1 independently represents an aliphatic hydrocarbon-based chain which is optionally branched and/or unsaturated and which optionally contains one or more aromatic rings, R2 and R8 independently represent a hydrogen atom or a cation, and R7 independently represents a bond, or an aliphatic hydrocarbon-based chain which is optionally branched and/or unsaturated, when R8 is a cation, then the cation is at least one selected from the group consisting of lithium, sodium, potassium, rubidium and cesium, and the administering including administering the biocompatible polymer to a patient in need of treatment for at least one selected from the U.S. Patent Application No.: 15/577,736 Attorney Ref. No.: 5090-0051 Page 3 group consisting of gastric or digestive ulcers, skin wound lesions, diabetic ulcers, venous ulcers, ischemic ulcers, 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Barritault et al. is directed to biocompatible polymers, process for their preparation and compositions containing them.  Claim 60 is directed to a process for treating tissular lesions and disorders found in traumatology comprising administering a therapeutically effective compound of a pharmaceutical composition comprising at least one biocompatible polymer alone or in association with a superoxide dismutase (SOD) (claim 60).  The biocompatible polymer is formula I: AaXxYY wherein A is a monomer, X is RCOOR’ and Y includes RSO3R wherein R is a bond or an aliphatic hydrocarbon chain optionally branched and/or unsaturated and R’ represents a hydrogen atom or cation.  The polymer of formula I has a mass greater than about 5000 da, x is a substation rate between about 20 and 150%, y is substation rate between 30 and 150% protective effect against ischemias.  This property makes it possible to use the polymers of the invention for the preparation of a drug intended for the treatment and/or the prevention of pathologies associated with hypoxia, with cellular degeneration such as the neuropathies, myopathies, hepatopathies, nephropathies, the cardiopathies and the like and to the peroxidations of molecules such as the lipids. This property also makes it possible to use the polymers of the invention in compositions for the preservation of the functionality of tissues and organs especially for the purpose of their conservation, the transport of ex vivo organs, organ transplants, their grafting as well as prostheses (paragraph 0097).   The invention pertains to pharmaceutical compositions containing at least one polymer as defined above and intended for the treatment and/or prevention of tissular lesions and disorders, such as those found in traumatology, requiring reparative or plastic surgery of cutaneous or deeper floors such as those of muscles, bone, brain, heart, viscera, etc., in the degenerative diseases possibly associated with fibrosis, in the losses of tissue mass such as osteoporosis or myopathies, in the cardiovascular and neurological fields, in dermatology, etc. (paragraph 0126).  The polymers of the invention are referred to as RGTA (paragraph 0038).  Glucose as monomer A is taught (paragraph 0050).  Figure against tissue injury in a muscle ischemia model in a rat (paragraph 0035).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Barritault et al. teaches the same biocompatible polymer for treating tissue lesions, Barritault et al. does not expressly teach the inclusion of a eukaryotic cell. However, this deficiency is cured by Carpenter et al. and Walter et al. 
	Carpenter et al. is directed to intramyocardial injection of autologous bone marrow.  Bone marrow is a natural source of a broad spectrum of cytokines and cells that are involved in the control of angiogenic processes (paragraph 0006).  Taught is a method for enhancing collateral blood vessel formation comprising administering an effective amount of bone marrow and an effective amount of RGTA thereby enhancing collateral blood vessel formation at the site in the patient (claim 37 and 41).  Although simultaneous injection is not required in the practice of the invention, the RGTA can conveniently be injected simultaneously with autologous bone marrow cells (paragraph 0009).  The autologous bone marrow can be injected directly into any other ischemic organ (including a peripheral limb) to enhance and/or promote the development of collateral blood vessel formation and therefore collateral flow to ischemic myocardium or ischemic limbs (paragraph 0011).  
	Walter et al. is directed to intraarterial administration of bone marrow mononuclear cells in patients with critical limb ischemia.  It is taught that intraarterial administration of autologous bone marrow derived mononuclear cells accelerates wound healing in patients (conclusions).  40 patients with critical limb ischemia were intraarterial 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barritault et al. and Carpenter et al. and utilize the RGTA polymers of Barritault et al. with bone marrow cells in order to treat ischemic ulcers.  One skilled in the art would have been motivated to utilize this combination as Carpenter et al. teach the use of the bone marrow cells with an RGTA for muscle ischemia and Barritault et al. teaches RGTA which overlap in scope with the instantly claimed polymers for treating ischemia.  Therefore, both are suggested to be administered to the same patient population.  Since critical limb ischemia is associated with ulcers, administration of the combination to ischemic muscle would necessarily be administration to a patient with ischemic ulcers in order to treat these ulcers as suggested by Carpenter et al. and Walter et al. 
	Regarding the claimed polymer, Barritault et al. teaches the biocompatible polymer is formula I: AaXxYY wherein A is a monomer wherein glucose is specifically taught reading on the instantly claimed formula I and A monomer.  X is RCOOR’ and Y includes RSO3R’ wherein R is a bond or an aliphatic hydrocarbon chain optionally branched and/or unsaturated and R’ represents a hydrogen atom or cation.  This correspond to R of Barritault et al. of the aliphatic hydrocarbon chain of being the same as instantly claimed R1 and R7.  The R’ of Barritault et al. corresponds to the instantly claimed R2 and R8 when hydrogen.  The polymers of formula I has a mass greater than about 5000 da, x is a substation rate between about 20 and 150%, y is substation rate between 30 and 150%  
Regarding the claimed dosage and administration, firstly Barritault et al. teaches a dosage amount falling within the scope claimed.  One skilled in the art can readily determine the amount and frequency of the dosage depending on the severity of the condition.   It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.

Response to Arguments
Applicant’s arguments filed September 17 2020 have been fully considered but they are not persuasive. 
Applicant argue that (1) Barritault and Carpenter, either alone or in combination, also fail to teach or fairly suggest Applicant’s claimed invention.  It is argued that the use of the composition as defined in claim 1 different from the compounds and use described in Barritault.  Specifically Barritault does not teach the claimed polymer in combination with the particular claimed cells and the defined tissue damages.  It is argued that Barritault teaches HBGFPP polymers as well as CMDBS polymers.  Barritault does not teach the inclusion of eukaryotic cells.  The polymer of Carpenter does not fall within 
Regarding applicant’s arguments, the rejection is made under 103, therefore it is not a requirement that a single reference teach or suggest all the claimed limitations.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Barritault clearly teaches treatment of tissue lesions include ischemia. The polymers overlap in scope with the instantly claimed polymers (see explanation above). Carpenter teaches RGTA polymers with bone marrow cells to enhance and/or promote the development of collateral blood vessel formation and therefore collateral flow to ischemic myocardium or ischemic limbs and Walter et al. teaches critical limb ischemia is associated with ischemic ulcers.  Thus administration of the polymers of Barritault with bone marrow cells to treat ischemic tissue lesions (ulcers) is suggested by the prior art.  While Carpenter does not teach the RGTA polymers instantly claimed, the reference is utilized to show that it is known in the art that administration of an RGTA polymer and bone marrow cells can be utilized to treat ischemic lesions/ulcers.  This provides motivation to utilize the bone marrow cells with Barritault as Barritault also teaches treating tissue lesions include ischemic lesions.  Thus, while Carpenter does not teach the instantly claimed RGTA polymer, this limitation is rendered obvious by Barritault.  Regarding the motivation argument, firstly, the examiner cannot agree, 
Applicant argues that (2) the present invention allows one to obtain unexpected effects which provides, the healing of tissues but also the functional recovery of the tissue.  
Regarding applicant’s second argument, regarding the data in the specification, while Table 1 does show administration of MSC and RGTA alone and the combination, the data does not establish the unexpectedness of the combination and for those which are greater than additive, the results are not commensurate in scope with the claims.  Example 2 teaches the use of OTR4120.  This is the same polymer taught by Tong et al. which applicant has indicated on page 7 of the remarks filed September 9 2019 do not read on the instant claims.  Therefore, it does not appear the comparison includes an RGTA within the scope.  Secondly, only bone-marrow stem cells were administered and there is no indication the same synergy would apply to all eukaryotic cells claimed.  Thirdly, co-injection of the MSC and RGTA, RGTA followed by MSCs 5 minutes later, and RGTA followed by MSCs 6 hr later do not show any difference in effect.  The results over days 0-10 all overlap.  While there is a difference at 12 and 24h, the claims are not limited to such administration.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 5, 11-17 and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15577634 (USPGPUB No. 20180161372). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method of using a pharmaceutical or dermatological composition as a medicament for at least one selected from the group consisting of gastric or digestive ulcers, skin wound lesions, diabetic ulcers, venous ulcers, ischemic ulcers, pressure sores and burns, joint and tendon lesions and digestive system tissue lesions, comprising: - administering a biocompatible polymer of general formula (I) below AaXxYy (I) in which: A represents a glucose monomer, X represents an R1COOR2 group, Y represents an R7SO3R8 group, in which: R1 independently represents an aliphatic hydrocarbon-based chain which is optionally branched and/or unsaturated and which optionally contains one or more aromatic rings, R2 and R8 independently represent a hydrogen atom or a cation, and R7 independently 8 is a cation, then the cation is at least one selected from the group consisting of lithium, sodium, potassium, rubidium and cesium, and the administering including administering the biocompatible polymer to a patient in need of treatment for at least one selected from the U.S. Patent Application No.: 15/577,736 Attorney Ref. No.: 5090-0051 Page 3 group consisting of gastric or digestive ulcers, skin wound lesions, diabetic ulcers, venous ulcers, ischemic ulcers, pressure sores and burns, joint and tendon lesions and digestive system tissue lesions; a represents the number of monomers, x represents the degree of substitution of the monomers A by groups X, y represents the degree of substitution of the monomers A by groups Y, and; - administering ana eukaryotic cell selected from the group consisting of mesenchymal cells, adipocyte cells and bone marrow cells; and the administering the biocompatible polymer is performed in a manner directed to treating at least one selected from the group consisting of: gastric or digestive ulcers, skin wound lesions, diabetic ulcers, venous ulcers, ischemic ulcers, pressure sores and burns, joint and tendon lesions and digestive system tissue lesions; and wherein the number of monomers "a" is such that the weight of the polymers of formula (I) is greater than 2000 daltons; wherein the degree of substitution "x" is between 20% and 150%; and wherein the degree of substitution "y" is between 30% and 150%.
Copending ‘634 claims the use of a pharmaceutical composition comprising a biocompatible polymer of general formula I which is the same as instantly claimed and a eukaryotic cell for production a medicament for the treatment of tissues lesions of the central nervous system.  The same administration is claimed.  The same dosages are claimed.  Cerebral vascular ischemia is claimed.

This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments filed September 17 2020 have been fully considered but they are not persuasive. 
Applicant acknowledge the rejection and plan to submit a terminal disclaimer when the present claims are in condition for allowance. 
	Regarding applicant’s argument, the rejections are maintained since applicant has not made any substantive arguments traversing the rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616